Citation Nr: 1145950	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a duodenal ulcer, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for an adjustment disorder with depression.

4.  Entitlement to an increased rating for a prostate disability, diagnosed as obstructive benign prostatism, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for a duodenal ulcer, denied service connection for a back disability and for an adjustment disorder with depression, and denied an increased rating for chronic prostatitis. 

In December 2008, the Veteran testified before the Board at a hearing held at the RO.

The issues of entitlement to service connection for an adjustment disorder with depression, a back disability, and for an increased rating for a prostate disability, diagnosed as obstructive benign prostatism, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The claim for service connection for a duodenal ulcer was previously denied in an October 1999 Board decision. 

2.  The evidence received since the October 1999 final denial is  not new, in that it is cumulative and was previously considered by decision makers.  The evidence is also not material because it does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The October 1999 Board decision that denied the Veteran's claim for service connection for a duodenal ulcer is final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.160(e), 20.302, 20.1100 (2011). 

2.  New and material evidence has not been received to reopen the claim for service connection for a duodenal ulcer.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a February 2007 letter, sent prior to the initial unfavorable AOJ decision issued in April 2007, advised the Veteran that his claim was previously denied because there was no evidence linking the current disability with his service.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence.  The February 2007 letter further informed him of the information and evidence necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  As such, the Board finds that the February 2007 letter complied with the notice requirements as articulated in Kent, supra.  Additionally, the February 2007 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran stated at this hearing that he was not receiving Social Security Administration (SSA) disability benefits, and there is no indication that any further SSA records remain outstanding in this case, as in November 2007, SSA sent the VA the evidence that it had obtained on behalf of the Veteran, namely, a medical disability evaluation.

Additionally, the Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 


II.  Analysis

The RO denied the Veteran's claim of entitlement to service connection for a duodenal ulcer in March 1997 and the Board continued that denial in an October 1999 final decision.  38 U.S.C.A. §§ 7103 (West 2002); 38 C.F.R. § 20.1100. 

Although the RO determined in an April 2007 rating decision that new and material evidence sufficient to reopen the claim for a duodenal ulcer had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.   

By way of history, in an October 1999 Board decision, the claim for service connection for a duodenal ulcer was denied.  The Board found that there was no evidence that the Veteran's currently diagnosed duodenal ulcer was related to his service.  The Board based that determination upon the evidence then of record, including a July 1992 and January 1997 VA examination, VA treatment records, and hearing testimony.  The Veteran had contended that his duodenal ulcer was related to oily, uncooked food that he had eaten out in the field while in service, as well as to the Ibuprofen that he had been taking for his shoulder pain.  He contended that he had been treated for an ulcer in service.  The Board noted that the service treatment records showed only that in July 1990, the Veteran was treated for gastroenteritis.  On reviewing the post-service treatment records, the Board found that although the Veteran had been treated at various times for gastrointestinal distress, leading to a diagnosis of an dyspepsia, and, later, a duodenal ulcer, there was no competent evidence of a nexus relating his post-service duodenal ulcer to his service.  Thus, the claim was denied.

The claim of entitlement to service connection for a duodenal ulcer may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claim in December 2006.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, VA treatment records, two VA examinations, and the Veteran's own statements, as described above. 

In support of his application to reopen the claim, the Veteran submitted additional personal statements that he currently suffered from a duodenal ulcer that began in service.  Additionally, more current VA treatment records have been obtained and a SSA disability evaluation was obtained.  The VA and SSA records, while demonstrating the presence of a duodenal ulcer and accompanying mild abdominal pain and occasional constipation, do not demonstrate any competent or probative nexus relating the Veteran's duodenal ulcer to his service, nor do they demonstrate that he was treated for an ulcer or related symptoms in service.  Accordingly, because there continues to be no evidence that the Veteran's duodenal ulcer had its onset in service or was otherwise related to service, and the Veteran's contentions that the duodenal ulcer is related to his service remain the same as stated at the time of the 1999 Board decision, the Board finds that new evidence has not been received to substantiate the Veteran's claim.  

Accordingly, the Board finds that new and material evidence sufficient to reopen the claim has not been received.  In that regard, the Veteran's statements are new but not material.  Lay assertions of medical causation cannot suffice as new and material evidence to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211 (1993). Additionally, the Veteran's statements are mainly cumulative of those considered at the time of the last final decision on this issue. 
Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, the new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to relate the Veteran's duodenal ulcer to his active military service.  The newly received evidence of record, while showing current treatment for a duodenal ulcer, still fails to show that the Veteran suffered from a duodenal ulcer during his active military service or that his duodenal ulcer is otherwise related to his active military service.  When considering the newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  Rather, there is only one unproven element, i.e., a relationship between the Veteran's duodenal ulcer and his military service, and that element remains to be proved.  Id.  

Additionally, the concurring opinion in the Shade decision specifically pointed out that, if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger an examination under the VCAA's duty to assist.  Id.  

Therefore, although the Veteran has submitted new evidence that was not before the Board in October 1999, the new evidence is not material to the claim and does not warrant reopening of the previously denied claim.  In light of the evidence, it is the determination of the Board that new and material evidence has not been submitted.  The new evidence does not show that the Veteran's duodenal ulcer is related to the Veteran's service.  Therefore, the new evidence is not material.  Thus, the claim for service connection for a duodenal ulcer is not reopened and the benefits sought on appeal remain denied. 


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for a duodenal ulcer is not reopened and the appeal is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In this case, the Veteran last underwent a VA examination with regard to his claim for increased rating for a prostate disability, diagnosed as obstructive benign prostatism, in March 2007.  Additionally, the most recent VA treatment records available are dated until February 2007.  Although the Veteran's last VA examination is not necessarily stale, in light of the fact that the examination is almost four years old, and the Veteran stated at his hearing that he continues to receive care for his prostate, including for burning urination and a possible urinary tract infection, there may have been a significant change in the Veteran's prostate condition and a new examination is in order to fairly and properly asses the claim.

Next, with regard to the Veteran's claim for service connection for a back disability, the Veteran contends that he injured his back in service when he completed physical duties as an infantryman, including push-ups, sit-ups, and carrying heavy equipment as part of a motor pool.  He contends that he was treated in service for a back condition and that his back pain has only worsened with time. 

Service treatment records reflect one notation of low back pain apparently related to the Veteran's ongoing treatment for urethritis.  On March 1992 separation examination, the Veteran denied having recurrent back pain.  Post-service treatment records reflect that in July 1999, the Veteran complained of chronic back pain helped by Naproxen.  In December 2006, the Veteran underwent physical therapy for myalgia and leg pain.  His problem list included low back pain.  An October 2007 SSA examination revealed X-ray evidence of a hyperdynamic curvature of the lumbar spine with evidence of "chronic sequeala of inability to dissipate normal vertical load stress" related to the spinal curvature.  There was evidence of spondyloarthropathic changes at the lumbar spine.  The diagnosis was degenerative disc disease of the lumbar spine and cervical spine.  Thus, in this case, despite that the service treatment records do not reflect complaints or treatment for a back disability, the Veteran has provided credible testimony that his in-service duties as an infantryman caused stress to his low back pain, resulting in low back pain, and that such pain has continued since service.  Thus, because no VA opinion has been obtained on this matter, a VA examination with accompanying opinion as to the etiology of the Veteran's current back disability is necessary in this case to fairly asses the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim for service connection for an adjustment disorder with depression, at his December 2008 hearing before the Board, the Veteran stated that his depression was in part due to his back disability which prevented him from being able to work.  In that regard, on July 2007 VA psychiatric examination, the examiner determined that the Veteran's psychiatric disorder could be attributed to his perception that he cannot work due to his physical disabilities; however, it was unclear to the examiner why the Veteran only applied for jobs involving physical labor when he had a Bachelor's Degree and could therefore find a possibly more sedentary position.  Thus, in light of the Veteran's secondary assertion, the Board finds that the claim for service connection an adjustment disorder with depression is inextricably intertwined with his claim of entitlement to service connection for a back disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, consideration of this issue is deferred. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his a prostate disability, diagnosed as obstructive benign prostatism, back disability, and psychiatric disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from VA facilities dated from February 2007 to the present.  All reasonable attempts should be made to obtain such records.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his back disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to the following: 

a)  Diagnose any current lumbar spine disability. 

b) Diagnose any current cervical spine disability.

c) Is it as least as likely as not (50 percent probability or greater) that any current lumbar or cervical spine disability is related to his active service, including, but not limited to, his duties as an infantryman, such as heavy lifting and training?  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of back problems after service. 

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his prostate disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's prostate condition in detail.  In addition the examiner should specifically address the following: 

a)  Does the Veteran's prostate disability result in the wearing of absorbent materials?  If so, how often are they, or should they, be changed?  

b)  Does the Veteran's prostate disability result in obstructive voiding?  If so, is there evidence of urinary retention requiring intermittent or continuous catherization?  

c)  Is there evidence of recurrent symptomatic urinary tract infections related to the prostate disability requiring drainage/frequent hospitalization and/or requiring continuing intensive management?  

d)  Is there evidence of accompanying renal dysfunction?  If so, described the residuals in accordance with the criteria set out in 38 C.F.R. § 4.115a.

4.  After completing the above, and any additionally indicated development, the Veteran's claims for service connection for a back disability and an adjustment disorder with depression, as well as the claim for increased rating for a prostate disability, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


